Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the preliminary amendment filed 7/20/2020.
Currently, claims 2-4 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/132386, filed on 6/7/2016.

Drawings
The drawings are objected to because “152”, which is disclosed as referencing the pixel/lower electrode, is instead pointing to the light-emitting layer in FIG. 11. Similarly, “154”, which is disclosed as referencing the light-emitting layer, is instead pointing to the lower electrode in FIG. 11. This can be compared with e.g. FIG. 3, which properly represents the lower electrode 152 and the light-emitting layer 154.
Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third electrode located between the one of the pair of electrodes and the another one of the pair of electrodes (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 3 and 4 are objected to because of the following informalities:
Claim 3 recites the limitations “the one of the pair of electrodes” and “the another of the pair of electrodes”. These limitations lack antecedent basis in the claims. The Examiner believes that these limitations are meant to reference the one of the pair of transparent electrodes and the another of the pair of transparent electrodes defined in claim 1, and not the first and second electrodes defined in claim 1. The claims will be examined under this understanding. 
Claim 4 recites the phrase “each pixels”, whereas “each pixel” appears to be more appropriate. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,651,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of pending claim 2 are merely the same as or broader than those same limitations of the ‘259 claims. For example, instead of using terms such as “first electrode” and “second electrode”, ‘259 recites a narrower limitation of “anode” and “cathode” and further includes limitations that are not present in pending claim 2, such as the light-emitting layer. In other words, the claims of ‘259 include all the limitations of pending claim 2, as well as further limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “the capacitor further comprises a third electrode connected to the one of the pair of electrodes, and the third electrode is located between the one of the pair of electrodes and the another one of the pair of electrodes”. The disclosure as originally filed lacks support for such a third electrode. Particularly, the claimed embodiment represented by FIG. 11, which is the only disclosed embodiment that contains the claimed feature of “the insulation layer [having] an aperture over another part of the transparency region, and a side surface of the aperture of the insulation layer [being] covered by an another one of the pair of transparent electrodes of the capacitor” lacks support of the claimed third electrode. Instead, the capacitor consists of an insulating layer 158 between a lower electrode 126a and an upper electrode 126b. Although 126b is between common electrode 156 and lower electrode 126a, it cannot read on the claimed third electrode because claim 3 requires the third electrode to be connected to the one of the pair of electrodes and located between the one of the pair of electrodes and the another one of the pair of electrodes. In this case, 126b fails this test because common electrode 156 cannot be the one of the pair of electrodes, as claim 1 requires the one of the pair of electrodes to be connected to the claimed second electrode. 156 must read on the claimed second electrode, as it is the only feature that meets the limitation of being “over the 
Claim 4 depends on claim 3 and thus recites the same limitations via dependency.

Allowable Subject Matter
Independent claim 2 is found to contain allowable subject matter, with the exception of the rejections detailed above.
The following is a statement of reasons for the indication of allowable subject matter: Claim 2 includes the same limitations previously found to be allowable, as indicated in the Notice of Allowance of Application No. 16/251747, dated 1/10/2020. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896